Citation Nr: 1809660	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-12 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for diabetes mellitus type II.

2. Entitlement to service connection for testicular condition to include acute epididymitis, benign prostatic hypertrophy, and erectile dysfunction, to include as secondary to diabetes mellitus type II.

3. Entitlement to service connection for shortness of breath as due to asbestos exposure to include chronic obstructive pulmonary disease (COPD).

4. Entitlement to service connection for a swollen right leg.

5. Entitlement to service connection for a swollen left leg.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to August 1973 in the United States Navy. He received a Vietnam Service Medal and the Republic of Vietnam Campaign Medal.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2012 and April 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In May 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Board video conference hearing. His spouse was present during the hearing; however, she did not testify during the proceedings. A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1. The Veteran was not presumed to have been exposed to herbicides agents during service, his diabetes mellitus II was not was not shown to have manifested during active military service or to a compensable degree within one year of separation, and the current disability is not etiologically related to service.

2. The Veteran's testicular condition was not was not shown to have manifested during active military service or to a compensable degree within one year of separation, is not etiologically related to service, and is not caused or aggravated by a service connected disability.

3. The Veteran's shortness of breath was not was not shown to have manifested during active military service or to a compensable degree within one year of separation, is not etiologically related to asbestos exposure in service, and is not caused or aggravated by a service connected disability.

4. The Veteran does not have a current right leg disability. Instead, his swollen right leg is an acute symptom of right heart failure which resolves with diuretics.

5. The Veteran does not have a current left leg disability. Instead, his swollen left leg is an acute symptom of right heart failure which resolves with diuretics.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for diabetes mellitus type II have not been met. 38 U.S.C. §§ 1110, 1112, 1113, 1131, 1137, 1154, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2. The criteria for entitlement to service connection for testicular condition to include acute epididymitis, benign prostatic hypertrophy, and erectile dysfunction, to include as secondary to diabetes mellitus type II have not been met. 38 U.S.C. §§ 1110, 1112, 1113, 1131, 1137, 1154, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

3. The criteria for entitlement to service connection for shortness of breath due to asbestos exposure and COPD have not been met. 38 U.S.C. §§ 1110, 1112, 1113, 1131, 1137, 1154, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4. The criteria for entitlement to service connection for a swollen right leg have not been met. 38 U.S.C. §§ 1110, 1112, 1113, 1131, 1137, 1154, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

5. The criteria for entitlement to service connection for a swollen left leg have not been met. 38 U.S.C. §§ 1110, 1112, 1113, 1131, 1137, 1154, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Direct Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2017); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

B. Presumptive Service Connection for Chronic Diseases

Service connection for diabetes mellitus II may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. § 3.307 (a)(3) (2017). If the chronic disease manifested in service or within the presumptive period, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes"). 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)). When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision. Id. at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also confirms the existence of the chronic disease while in service or during a presumptive period). To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms. Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015).

C. Presumptive Service Connection Associated with Exposure to Certain Herbicide Agents.

The law also provides that the Veteran who, during active military, naval or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to certain herbicidal agents (e.g., Agent Orange) unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service. If the Veteran was exposed to an herbicide agent during service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R.§ 3.307 (d) are also satisfied.


D. Secondary Service Connection

Service connection may be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310(a) (2017). Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also service-connected. 38 C.F.R. § 3.310(b) (2017); Allen v. Brown, 7 Vet. App. 439 (1995).

Agent Orange Exposure

The Veteran contends that he is entitled to service connection for diabetes mellitus II and erectile dysfunction as secondary to diabetes mellitus II as a result of being exposed to Agent Orange during his service aboard the U.S.S. Rowan during the Vietnam War conflict. See April 2017 Transcript. The Veteran testified that he boarded the U.S.S. Rowan in February 1970. His first responsibility was to clean the ship, which included carrying buckets of fuel oil, JP5, and contaminated water. He stated that the ship had just returned from the Republic of Vietnam where it had confirmed Agent Orange exposure in 1969. He also testified that he landed in De Nang, Vietnam and was in the country for 8 hours while on his way to Japan.

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), it was argued that a Veteran's receipt of the Vietnam Service Medal would serve as evidence of service in Vietnam. Ultimately, the Federal Circuit held that this was not evidence of Vietnam service for purposes of the presumption. Additionally, the Federal Circuit found that "blue water" Navy service members and other personnel who operated off shore were away from herbicide spray flight paths; and therefore, were not likely to have incurred a risk of exposure to herbicide agents comparable to those who served in foliated areas where herbicides were applied. Id. at 1192 (2008).

The VA published a ship list which includes a description of activities in Vietnam. According to the ship list, the USS Rowan (DD-782) operated on Song Tra Khuc River and Qui Nhon Bay from April through July 1965, December 1967, and June 1969. The USS Rowan ship log from August 1972 indicates that the ship participated, along with the USS Providence, U.S.S. Newport News, and USS Robinson, in a strike against Haiphong Harbor, which the Veteran's representative contends was 30 miles inland within the "brown" waterways within the country. Referring to the VA ship list of Vietnam activities, the USS Providence was determined to have Agent Orange exposure as a result of operations on the Cua Viet River in August 1972. The U.S.S. Newport News and USS Robinson were not found to be exposed to Agent Orange.

The Board finds that the evidence is not in equipoise as the VA memorandum, detailed ship logs, personnel records, and PIES documents confirm that the USS Rowan was not involved in operations within the "brown" waterways within Republic of Vietnam after June 1969. Rather, the vessel was tasked with providing artillery support off the coast, and considered  a "blue water" vessel. The USS Rowan ship logs during the Veteran's service do not indicate that the ship was involved in "brown water" operations after June 1969. While the USS Rowan was active in combat operations close to the coast of Vietnam during the Veteran's service period, there is no evidence that these "blue water" operations involved exposure to herbicide agents. Additionally, there is no record of the Veteran having "boots on the ground" in Vietnam during a layover on his way to Japan.

The Board notes that under 38 C.F.R. § 3.307 (a)(6)(iv) (2017), VA recognizes exposure to herbicide agents for service member who "regularly and repeatedly operated, maintained, or served" aboard the C-123 aircraft; however, no Naval vessels are listed under the presumption. While the Veteran cleaned the USS Rowan 8 months after it was exposed to herbicides, this is not a consideration for him being presumptively exposed to Agent Orange.

In addition, while Dr. C. opined that the Veteran's diabetes mellitus II is related to herbicide exposure, she is not qualified to confirm herbicide agent exposure during service. Therefore, her opinion that that the Veteran "deserves compensation (sic) for agent orange exposure due to his multi-organ issues" is limited. 

The Board has liberally applied 38 U.S.C. §1154 (2012) which allows consideration of time, place, and circumstances of service where a Veteran is involved in combat and there is the absence of a documented disease or injury. In these circumstances, the Board shall resolve every reasonable doubt in the Veteran's favor unless there is clear and convincing evidence to the contrary. The Board finds the Veteran's testimony is consistent; however, it places great probative weight on VA documentation, including the VA memorandum, ship logs, personnel records, and PIES reports, which cannot confirm exposure to herbicide agents. Additionally, it is guided by Haas regarding military service medals and the distinction between "brown water" and "blue water" operations during the Vietnam War. Based on the record, the Board finds that consideration of presumptive service connection for exposure to herbicide agents is not warranted.  In addition, the evidence is otherwise against a finding that the Veteran was exposed to herbicide agents.  

The United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). As such the Board will address each of the Veteran's claims that he argues are the result of herbicide agent exposure on a direct basis.

Diabetes mellitus II

The Veteran contends he developed diabetes mellitus II as a result of exposure to herbicides agents during his service during the Vietnam War. He reported that he was diagnosed with diabetes mellitus II in 2011.

With respect to element (1), a current disability, the Veteran has a diagnosis of diabetes mellitus II. VA treatment records between 2011 and 2014 endorse a diagnosis diabetes mellitus II with continued treatment.

With respect to element (2), in-service incurrence or aggravation of a disease or injury, the evidence of record does not indicate that the Veteran's diabetes mellitus II manifested in service or to a compensable degree within the presumptive period following separation.

The Veteran's June 1973 separation examination was negative for diabetes mellitus II or any other endocrine disabilities. VA treatment records indicate that he first started receiving treatment for diabetes mellitus II in 2011.

The Board finds that the Veteran did not manifest with diabetes mellitus II in service or to a compensable degree within the presumptive period. As noted above, the evidence does not confirm exposure to herbicides agents during service in the Republic of Vietnam. As such, service connection for diabetes mellitus II is not warranted.

Testicular condition

The Veteran contends that his current erectile dysfunction is due to his diabetes mellitus II. 

With respect to element (1), a current disability, the Veteran has a current disability of the reproductive system. In February 2013, the Veteran was afforded a VA examination for his reproductive system disability. He was diagnosed with erectile dysfunction and benign prostate hypertrophy. 

With respect to element (2), in-service incurrence or aggravation of a disease or injury, the service treatment records reveal that the Veteran presented for treatment of testicular pain in June 1970 where he was diagnosed with acute epididymitis. The Veteran's June 1973 separation examination and February 2013 VA examination were negative for a testicular condition. The Veteran's current reproductive system disabilities, erectile dysfunction and benign prostate hypertrophy, did not manifest in service or to a compensable degree within the presumptive period following separation.

In February 2013, the Veteran was afforded a VA examination for his reproductive disabilities. The examiner opined that it is less likely than not that the Veteran's current reproductive disabilities were incurred in service. He endorsed an onset of 2005 for the Veteran's erectile dysfunction and an unknown date of onset for prostate hypertrophy. Additionally, the Veteran's June 1970 treatment of acute epididymitis had resolved by separation; and therefore, is not considered a current disability.

Without a current disability found to have incurred in service or within the presumptive period, service connection for a reproductive system disability is not warranted. Additionally, while the Veteran contends that his current reproductive system disabilities are caused by diabetes mellitus II, he is not service-connected for this disability. As such, service connection for a reproductive system disability, as secondary to diabetes mellitus II, is not warranted.

Shortness of breath/COPD

The Veteran contends that his shortness of breath was caused by exposure to asbestos during service.

With respect to element (1), a current disability, the Veteran has a current disability of the respiratory system. In August 2012, the Veteran was afforded a VA examination for his respiratory system disability. Review of the Veteran's VA treatment records note that he presented with shortness of breath in 2002. The examiner confirmed a diagnosis of COPD with an onset of June 2011. Of note, a December 2011 chest x-ray confirmed a diagnosis of COPD. An August 2012 computer tomography (CT) scan was negative for emphysema or asbestos exposure.

With respect to element (2), in-service incurrence or aggravation of a disease or injury, the Veteran is presumed to have been exposed to asbestos while in service. The Veteran was stationed aboard the USS Rowan, which the VA believes, places the Veteran as "high risk" for being exposed to asbestos. The Veteran was aboard the USS Rowan for the majority of his service and performed duties which involved cleaning its compartments and work in the boiler room. As such, the Board finds that in-service exposure to asbestos has been met.

With respect to element (3), a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability, the competent, credible, and probative evidence of record weighs against a finding that the Veteran's current shortness of breath and COPD are less likely than not etiologically related to service.

In an August 2012 VA examination, the examiner opined that it is less likely than not that the Veteran's current respiratory disability is etiologically related to service. He noted that an August 2012 CT scan was negative for emphysema or asbestos exposure. Additionally, the Veteran acknowledged smoking 1 pack of cigarettes a day for 25 years and he continues to smoke to the present day. The examiner noted that the Veteran experienced acute respiratory illness in service, but the condition was found to have resolved by separation. COPD was not found to have manifested until 30 years after separation. An instance of dyspnea was also noted in service; however, this condition was diagnosed as an anxiety reaction.

The Board finds that the Veteran's current respiratory disability is not related to service. Most dispositive is the August 2012 CT, which effectively ruled-out asbestosis.  Thus, he does not have asbestos related disease.  While the Board has liberally applied benefit of doubt that the Veteran may have been exposed to asbestos during service, the examiner, based on the August 2012 CT, confirmed that asbestos exposure is not responsible for the Veteran's current COPD and/or shortness of breath. There is no medical evidence in the record to support that the Veteran's current respiratory disability is etiologically related to in-service asbestos exposure or acute respiratory illness. As such, service connection for shortness of breath/COPD is denied

Bilateral swollen legs

The Veteran contends that his bilateral swollen leg disability developed as secondary to his diabetes mellitus II and/or COPD disabilities. He claims it is due to a lack of circulation.

With respect to element (1), a current disability, the Veteran does not have a current disability of his left or his right leg. VA treatment records indicate that the Veteran is prescribed the diuretic Lasix for leg swelling due to heart failure. Medical records indicate that Lasix is a drug prescribed for the treatment of edema (excess accumulation of fluid or swelling of the body) caused by cirrhosis, chronic kidney failure, heart failure, and nephrotic syndrome. Leg swelling is considered a symptom of a cardiovascular condition and not an orthopedic disability.

Without a diagnosed condition, element (1) has not been satisfied for this issue, and service connection is not warranted. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of a present disability, there can be no valid claim). In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. As the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 U.S.C. § 5107 (b) (2012). Therefore, service connection for a bilateral swollen leg disability is not warranted.

Even assuming that a disability is present, it was not incurred in service, secondary to a service-connected disability, or otherwise etiologically related to his active military service.  The Veteran is not service connected for a cardiovascular condition. He was denied service connection for hypertension. Additionally, the Veteran is not service connected for diabetes mellitus II or COPD, which he claims cause his legs to swell. There is no indication that the bilateral swollen legs are secondary to any service connected disability. As such, service connection on a direct or secondary basis is not warranted.


ORDER

Service connection for diabetes mellitus type II is denied.

Service connection for a testicular condition to include acute epididymitis, benign prostatic hypertrophy, and erectile dysfunction is denied.

Service connection for shortness of breath as due to asbestos exposure and COPD is denied.

Service connection for a swollen right leg is denied.

Service connection for a swollen left leg is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


